DILLARD, Judge,
concurring in judgment only.
I concur in judgment only because I do not agree with all that is said in the majority opinion.41 As such, the majority’s opinion decides only the issues presented in the case sub judice and may not be cited by future parties as binding precedent. See Court of Appeals Rule 33 (a).
That said, I do agree with the majority that these cases are highly fact specific, and that the outcome in this case is largely driven by “the Parking Lot Lease Agreement and its impact upon First Congregational’s use of the Property.” Maj. op. at p. 875. And while I believe the majority ultimately reaches the correct result, I fear that the language employed by the majority in its opinion might be misconstrued in subsequent cases to wrongfully deny charitable organizations tax exemptions that they are lawfully entitled to receive. We leave for another day, then, the question of whether a differently worded parking-lot lease agreement might satisfy the statutory requirements for tax exemption.

 While I do not specifically address each section of the majority’s opinion, this concurrence in judgment only is intended to cover the entirety of the majority opinion.